

Third Amendment to
EMPLOYMENT AGREEMENT
MARK R. STAUFFER
This Third Amendment (this "Amendment") to that certain EMPLOYMENT AGREEMENT,
dated as of January 1, 2015, as subsequently amended by the First Amendment
dated January 1, 2017 and again by the Second Amendment dated June 5, 2018 (this
"Agreement"), is by and between Orion Group Holdings, Inc., a Delaware
corporation (the "Company"), and Mr. Mark R. Stauffer (the "Key Employee").

--------------------------------------------------------------------------------

WITNESSETH:
WHEREAS, the Company has identified the below signed individual as a Key
Employee who is an integral part of the Company's operation and management and
as a result entered into the Agreement with him;
WHEREAS, the Company recognizes the undersigned individual's ongoing efforts as
a Key Employee and desires to continue to reward those efforts to protect and
enhance the best interests of the Company;
WHEREAS, both the Company and the Key Employee desire to further amend the
Agreement to provide for a non-solicitation, as described hereinafter; and
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:
ARTICLE I
PURPOSE, DEFINITIONS AND INTERPRETATIONS
1.1    Purpose. The purpose of this Third Amendment to the Agreement is to
evidence
the Parties' mutual agreement to provide for a non-solicitation, as described
hereinafter.
1.2    Definitions. Any capitalized terms used but not otherwise defined herein
shall have
the meanings ascribed thereto in the Agreement.
1.3    Interpretations. In this Amendment, unless a clear contrary intention
appears, (a)
the words "herein," "hereof' and "hereunder" and other words of similar import
refer to this Amendment as a whole and not to any particular Article, Section or
other subdivision; (b) reference to any Article or Section, means such Article
or Section hereof; and (c) the word "including" (and with correlative meaning
"include") means including, without limiting the generality of any description
preceding such terms.



Third Amendment to EA Mark R. Stauffer
2
June 19, 2019
ARTICLE II
AGREEMENT
The parties hereby mutually agree to the following terms as reflected below.
2.1    The title to Section 3.8 of the Agreement, which currently reads "Non-
Competition, Confidentially" be and hereby is superseded and replaced with the
following:
"Non-Competition, Confidentially, Non-Solicitation"
2.2    Subsections (c), Reasonableness of Restrictions, and (d), Enforcement, of
Section 3.8 of the Agreement are henceforth designated as Subsections (d) and
(e), respectively, and a new subsection (c) is henceforth inserted, as follows:
Non-Solicitation. During the Employment Period and continuing during the
applicable Restricted Period (extended by any period of time during which Key
Employee is in violation of this Section 3.8) Key Employee will not, directly or
indirectly, (i) induce or attempt to induce any employee of the Company to leave
the employ of the Company; (ii) in any way interfere with the relationships
between the Company and any such employee of the Company; (iii) employ or
otherwise engage as an employee, independent contractor or otherwise any such
employee of the Company, unless such employee is responding to a general
solicitation advertisement; or (iv) induce or attempt to induce any customer,
supplier, licensee or other person or entity that has done business with the
Company within twenty-four (24) months of Key Employee's last day of employment
to cease doing business with the Company or in any way interfere with the
relationship between any such customer, supplier, licensee or other business
entity and the Company.
ARTICLE III
OTHER TERMS
3.01 Remaining Terms of the Agreement: Except to the extent specifically
provided herein to the contrary in this Amendment, all terms, conditions,
understandings and agreements between the Parties, as set forth in the Agreement
shall be binding upon and inure to the benefit of each of the respective
Parties, as set forth in the Agreement.
3.02 Severability Clause: If any portion of this Amendment (or the Agreement, as
amended hereunder), is held to be invalid or unenforceable for any reason by a
court or governmental authority of competent jurisdiction, then such portion
will be deemed to be stricken and the remainder of the document(s) shall
continue in full force and effect.
3.03 Headings: The headings are for convenience only and may not be used to
construe or interpret this Amendment.



Third Amendment to EA Mark R. Stauffer
AF,




3
June 19, 2019
3.04 Counterparts and Signatures: This Amendment may be executed in one or more
counterparts, and by each of the respective Parties hereto on separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. For purposes of this
Amendment, facsimile and electronically transmitted signatures shall be deemed
originals for all proposes.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.
employmentagmtstauffe_image1.gif [employmentagmtstauffe_image1.gif]






